Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-163828, 333-135429, 333-118399, 333-61252, 333-33684, and 333-33608 on Forms S-8 and in Registration Statement Nos. 333-155383 and 333-140777 on Forms S-3ASR of our reports dated February 17, 2011, relating to the consolidated financial statements and consolidated financial statement schedule of Vectren Corporation and subsidiaries, and the effectiveness of Vectren Corporation and subsidiaries’ internal control over financial reporting, appearing in this Annual Report on Form 10-K of Vectren Corporation for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Indianapolis, Indiana February 17, 2011
